Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II and species II in the reply filed on 01/27/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20120133761 hereinafter Cho) and in further view of Otaki (US 20020044287). 
As to claim 15, Cho teaches a system for determining characteristics of transparent materials, the system comprising: 
a transparent specimen (object 63 in FIG. 6a, [0011]) comprising a front surface (63a) and a back surface (63C), wherein the back surface has a reflective (63C and [0032]); 
a target structure (62 in FIG. 6a) comprising a surface with a plurality of light regions and a plurality of dark regions ([0032]); and 

Remarks regarding functional language:
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 are understood to be functional (i.e. a camera configured to capture an image of the target structure using light from the target structure that passes through the transparent specimen and reflects off of the reflective surface):
The limitation describes purpose, function, operation, or intent -of-use a camera. However, the claim does not disclose a sufficient structure which supports the function. Since Zalevsky shows an identical structure as claimed, namely an imaging unit, the Examiner submits that the imaging unit is capable of producing the claimed results.  If Cho’s imaging unit is not capable of producing the same results, the examiner submits that the claim does not recite essential structure to support the claimed function.
However, Cho does not explicitly disclose reflective surface being a reflective coating. 
Otaki teaches reflective surface being a reflective coating ([0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho by having reflective coating for the benefit including having reflective surface by using one for the most well understood and widely used technique of making reflective surface including almost every mirror in the world.
As to claim 16, Cho when modified by Otake teaches the system of claim 15. 
Cho further teaches a beam splitter configured to direct light (i) from the target structure to the transparent specimen and (ii) from the transparent specimen to the camera (63A and 63B in FIG. 6A).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Otaki and in further view of Seligson et al. (US 20120206729 hereinafter Seligson). 
As to claim 17, Cho when modified by Otake teaches the system of claim 15. 
However, Cho does not explicitly disclose a broad spectrum white light source configured to illuminate the target structure, wherein the camera is configured to capture the image using light from the broad spectrum white light source.
Seligson teaches a broad spectrum white light source configured to illuminate the target structure, wherein the camera is configured to capture the image using light from the broad spectrum white light source ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho by having a broad spectrum white light source configured to illuminate the target structure, wherein the camera is configured to capture the image using light from the broad spectrum white light source for the benefit including allowed to provide optimal bands for each measurements along with/without additional filter option. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Otaki and in further view of Likins et al. (US 20180246006 hereinafter Likins, the application claims benefit of several different prior application, however the limitation of claimed striker holds benefit of priority date on 04/30/2019). 
As to claim 18, Cho when modified by Otake teaches the system of claim 15.
However, Cho does not explicitly disclose a striker configured to apply a force to the specimen.
Likins teaches a striker configured to apply a force to the specimen ([0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho by having a striker configured to apply a force to the specimen for the benefit including to observe an impact of forces on the species. 
As to claim 19, Cho when modified by Otake teaches the system of claim 18. 

Likins teaches the camera being configured to capture the one or more images after the striker applies the force to the specimen ([0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho by having the camera being configured to capture the one or more images after the striker applies the force to the specimen for the benefit including accommodating further detailed analysis of the impact on the species. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Otaki and in further view of Chan (US 20100220186 hereinafter Chan). 
As to claim 20, Cho when modified by Otake teaches the system of claim 15. 
However, Cho does not explicitly disclose the specimen has a crack.
Chan teaches the specimen (wafer) has a crack (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Cho by having specimen having a crack for the benefit including using the system for quality inspection of various fragile specimens such includes lens or wafer etc.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zalevsky et al. (US 20100177164) teaches a system for determining characteristics of materials, using a target structure (12B in FIG. 1) comprising a surface with a plurality of light regions and a plurality of dark regions ([0055]); and a camera (14 in FIG. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886